      Case: 4:16-cr-00083-HEA Doc. #: 119 Filed: 03/05/19 Page: 1 of 1 PageID #: 671



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA                                         )
                                                                  )
         Plaintiff,                                               )
                                                                  )
 v.                                                               ) No. 4:16 CR 83 HEA/NCC
                                                                  )
 MICHAEL BRUCE MCDONALD                                           )
                                                                  )
         Defendant.                                               )



                      MOTION TO SET FOR HEARING ON WAIVER OF JURY

        COMES NOW defendant MICHAEL BRUCE MCDONALD, through his attorney, Robert C.

Wolfrum, Assistant Federal Public Defender, to move this Court to set a hearing at which the defendant

intends to waive his right to a jury and request that the case be tried to the Court for Tuesday, March 12,

at 1:45 p.m.

                                              Respectfully submitted,

                                              /s/Robert C. Wolfrum
                                              ROBERT C. WOLFRUM
                                              Assistant Federal Public Defender
                                              1010 Market Street, Suite 200
                                              St. Louis, Missouri 63101
                                              Telephone: (314) 241-1255
                                              Fax: (314) 421-3177
                                              E-mail: Robert_Wolfrum@fd.org

                                              ATTORNEY FOR DEFENDANT

                                    CERTIFICATE OF SERVICE

I hereby certify that on March 6, 2019, the foregoing was filed electronically with the Clerk of the Court
to be served by operation of the Court’s electronic filing system upon Rob Livergood, Assistant United
States Attorney.                              /s/Robert C. Wolfrum
                                              ROBERT C. WOLFRUM
                                              Assistant Federal Public Defender
